CAMMACK, Chief Justice.
This appeal involves the construction of the will of H. H. Hall, who died in June, 1950. The will, which was made in 1933, follows:
“This, is my will. I am in good health and sound mind. I want my wife Lena.R. Hall if she is' the longest liver to have all of my belongings and at her death if my brothers Bert Hall and Tom Hall are still living it can be divided between the two families, and if she Lena R. Hall wants to make any changes -she is at liberty to do so.”
The appeal is from a judgment holding that Mrs. Hall “was bequeathed and devised the entire estate of H. H. Hall and given the possession, management, control and right of disposition of same during her lifetime and was further given the right to dispose of any and all of -said property by will.”
It was further adjudged that:
“should Lena R. Hall die without, a will disposing of all or any part of said estate then in that event such estate remaining shall pa-ss under the will of H. H. Hall to Bert Hall if he is living but in the event Bert Hall should predecease Lena R. Hall, *56then the remainder of said estate or any portion thereof shall pass under the laws of descent and distribution to the heirs of Lena R. Hall.”
We think the chancellor properly disposed of the case. ' Mr. Hall’s 'intent is gathered readily from the one sentence in which he disposed of his estate. The case comes clearly within the scope of the opinion in the case of Berner v. Luckett, 299 Ky. 744, 186 S.W.2d 905.
Judgment affirmed.